994 So.2d 353 (2008)
Alex DUNCAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1571.
District Court of Appeal of Florida, Third District.
September 10, 2008.
Rehearing and Rehearing En Banc Denied October 21, 2008.
Alex Duncan, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Affirmed. See Johnson v. State, 763 So.2d 283, 284 (Fla.2000) (holding that relief under State v. Thompson, 750 So.2d 643 (Fla. 1999), may only be sought by violent career criminals or habitual violent felony offenders whose sentences were based on a predicate crime of aggravated stalking).